NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5708-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

GEORGE J. HOLIDAY,

     Defendant-Appellant.
________________________

                   Argued September 16, 2021 – Decided September 28, 2021

                   Before Judges Haas and Mawla.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Indictment No. 16-04-
                   0680.

                   Nakea J. Barksdale, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Stefan Van Jura, Assistant
                   Deputy Public Defender, of counsel and on the brief).

                   Patrick F. Galdieri, II, Assistant Prosecutor, argued the
                   cause for respondent (Yolanda Ciccone, Middlesex
                   County Prosecutor, attorney; Patrick F. Galdieri, II, of
                   counsel and on the brief).
PER CURIAM

      Defendant George J. Holiday appeals from a December 19, 2018 order

denying his motion to suppress. We affirm.

      This matter arises from a drug transaction at the Cheesequake Service

Area on the Garden State Parkway. A plain clothes State Police detail, including

Detective Shawn Bracht, was assigned to patrol the service area. Judge Colleen

M. Flynn conducted a two-day hearing, during which the State called Bracht to

testify, and the defense called Juan Tenreiro and John McMahon—both

investigators for the Public Defender.

      Following the hearing, Judge Flynn summarized the relevant facts in a

sixteen-page written opinion as follows:

                   [Detectives Miguel] Guarda and Bracht were
            conducting surveillance in the main lot in an unmarked
            car. Det[ective Troy] Hedberg and Det[ective Thomas]
            Holmes were conducting surveillance of the main lot in
            . . . Hedberg's unmarked troop car. While conducting
            surveillance they observed a silver Cadillac CTS
            circling the lot. The vehicle was occupied by two
            individuals who were unknown at the time. The driver
            was later identified as Cameron London and the
            passenger was later identified as Burudi London.
            Officers observed Cameron using his cellular phone
            while driving and looking around the lot. More
            particularly, [Bracht] testified that Cameron appeared
            to be scanning the lot and looking for someone. . . .
            The vehicle eventually parked two rows ahead of
            Guarda and Bracht and the defendants sat in the vehicle

                                                                          A-5708-18
                                         2
for an indeterminate amount of time. . . . Bracht did not
recall the exact amount of time, but during the time
while parked, they were in and out of the car, and on
and off their cellular phones. . . .

       Detectives then observed a black Ford Ranger
circling the parking lot. After circling, the vehicle
pulled into a parking spot near Cameron's vehicle, but
then quickly relocated to a spot two rows behind
Guarda and Bracht. The Ford was driven by [Robert]
Applegate and riding with passenger Holiday. Holiday
was observed talking on his cellphone when he exited
the vehicle[] and started walking toward Cameron's car.
The detective described him as looking confused and
nervous, and appearing to be looking for someone.
Holiday then hung up his phone, changed directions and
started walking towards the main building.

      . . . Bracht exited his vehicle and followed
Holiday into the building to continue observation. . . .
Guarda observed Cameron exit his vehicle and walk
towards the main building, which he relayed to Bracht
by calling him.

       . . . Bracht followed Holiday into the main
building and into the men's bathroom. Holiday entered
a stall near the end of the row . . . . Bracht went to a
urinal which was in a row of urinals across from a row
of stalls, pretending to use the urinal. The rows of stalls
and urinals were between eight and twelve feet apart.
Bracht's urinal was left of center when facing the
urinals, at an angle across from the stall containing
Holiday. In "less than a minute," Bracht observed
Cameron enter the men's restroom and enter the stall
adjacent Holiday. Holiday and Cameron then engaged
in conversation, but . . . Bracht could not make out what
was being said because they were whispering. Bracht
continued to monitor their actions while facing the

                                                              A-5708-18
                            3
             urinal, by turning his head and looking over his
             shoulder. He testified that he observed Cameron pass
             Holiday a clear plastic baggy under the bottom of the
             bathroom stall. He could see the entire plastic bag, in
             other words, it was not bunched up in defendants'
             hands. Bracht testified that "at the time, I didn't know
             what it was . . . [but] suspected it to be some sort of
             CDS . . . based on prior experience and training." Both
             defendants then exited the stall and left the restroom
             within a few seconds of each other.

                   ....

                     Upon defendants' exit from the restroom, Bracht
             contacted his colleagues via cell phone and advised
             them of his observations. . . . Guarda then proceeded
             to the Cadillac to speak with the Londons, while Bracht
             and Holmes approached Holiday and Applegate at the
             Ford Ranger. Bracht knocked on the driver's side
             window, while Holmes knocked on the passenger
             window, and each announced himself as New Jersey
             State Police. Applegate was sitting in the driver's seat,
             with Holiday in the passenger seat, and both of them
             opened their windows. Both Bracht and Holmes
             smelled the odor of raw marijuana emanating from the
             interior of the vehicle. Applegate and Holiday were
             removed from the vehicle, placed under arrest,
             handcuffed, and read Miranda[1] rights. The troopers
             then searched the vehicle, and found a plastic bag
             containing suspected marijuana in the glove
             compartment. The search of Holiday recovered a clear
             plastic bag containing four bricks of heroin (200 wax
             folds) wrapped in rubber bands, from his coat pocket.
             . . . Bracht recognized that the bag recovered appeared
             to be the same as the bag that he observed in the
             bathroom. . . .

1
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                         A-5708-18
                                        4
      Tenreiro testified he photographed and measured the bathroom stall where

Bracht observed the transaction. McMahon visited the bathroom and with the

help of other investigators attempted to re-enact the transaction. The thrust of

the defense witnesses' testimony was Bracht could not have observed the

transaction by peering over his shoulder while standing at the urinal. The judge

reached the opposite conclusion.

      She noted Tenreiro conceded it could be possible

            to see a hand-to-hand exchange under the stall while
            standing . . . . For example, he admitted that one would
            be able to see under the stall door and divider in some
            of his pictures, that the exact location of the bag being
            passed within the stall was unknown, and that he could
            not be sure if his view was the same as he did not know
            exactly where Bracht was standing.

      The judge noted McMahon "provided a very detailed description of the

layout of the bathroom" but found

            [t]here were several variables that were unknown by
            this witness. First, it was not known how close to the
            stall divider the hands of the assistants were placed
            relative to the floor, where there was an approximate
            [fourteen and one-half] inch gap from floor to the
            bottom of the stall divider. The same measurement
            from stall divider to the floor as to the defendants and
            the bag that was allegedly passed was also unknown.
            Additionally, McMahon could not say where along the
            divider from front to back of the stall the actors and the
            defendants placed their hands. . . . Of note, if the
            exchange occurred closer to the front of the stall rather

                                                                          A-5708-18
                                        5
      than the rear or rather than the apparent placement of
      the actors' hands, the court finds that it could have been
      visible to Bracht from his vantage point. . . . Without
      knowing the actors' squatting capabilities . . . , this
      measurement is difficult to determine.

             The court also notes that while the actors held
      hands under the stall, based upon the testimony, they
      did not pass an object. . . . Bracht indicated that he saw
      the entire bag when it was passed, such that it could
      have been visible even below the hands (i.e., hanging
      down from their hands). While the court finds both of
      the defense witnesses credible and the efforts made to
      recreate the scene to be laudable, they could not and did
      not cover every potential line-of-sight from which . . .
      Bracht made his observations. In cross-examination,
      McMahon admitted that there were multiple variables
      relative to line-of-sight that were not known.

Defendant raises the following point on appeal:

      POINT    I   —    DEFENDANT'S     FOURTH
      AMENDMENT RIGHT TO BE FREE FROM
      UNREASONABLE SEARCHES AND SEIZURES
      WAS VIOLATED WHEN TROOPER BRACHT
      FOLLOWED DEFENDANT INTO A PUBLIC REST
      ROOM AND PEERED AT HIM FROM BENEATH
      AN ENCLOSED BATHROOM STALL.         AS A
      RESULT, THE TRIAL COURT ERRED IN DENYING
      DEFENDANT'S     MOTION    TO    SUPPRESS
      EVIDENCE BECAUSE TROOPER BRACHT'S
      OBSERVATIONS WERE ILLEGAL AND DID NOT
      GIVE RISE TO THE REASONABLE SUSPICION
      THAT WAS NECESSARY TO JUSTIFY THE STOP
      OF DEFENDANT'S VEHICLE.




                                                                   A-5708-18
                                  6
      Our review of a trial judge's decision on a motion to suppress is limited.

State v. Robinson, 200 N.J. 1, 15 (2009). In reviewing a motion to suppress

evidence, we must uphold the judge's factual findings, "so long as those findings

are supported by sufficient credible evidence in the record." State v. Rockford,

213 N.J. 424, 440 (2013) (quoting Robinson, 200 N.J. at 15). Additionally, we

defer to a trial judge's findings which are "substantially influenced by [the trial

judge's] opportunity to hear and see the witnesses and to have the 'feel' of the

case, which a reviewing court cannot enjoy."        Ibid. (alteration in original)

(quoting Robinson, 200 N.J. at 15). We do not, however, defer to a trial judge's

legal conclusions, which we review de novo. Ibid.

      The Fourth Amendment of the United States Constitution, and Article I,

Paragraph 7 of the New Jersey State Constitution, provide "[t]he right of the

people to be secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures, shall not be violated . . . ." U.S. Const.

amend. IV; N.J. Const. art. I, ¶ 7. "[A] warrantless search is presumptively

invalid" unless the State establishes the search falls into "one of the 'few

specifically established and well-delineated exceptions to the warrant

requirement.'" State v. Gonzales, 227 N.J. 77, 90 (2016) (citation omitted). One

such exception is an investigatory stop. See Terry v. Ohio, 392 U.S. 1, 27


                                                                             A-5708-18
                                        7
(1968); United States v. Hensley, 469 U.S. 221, 226 (1985) (finding police

officers may stop a motor vehicle and detain its occupants temporarily while

they investigate a criminal offense).

      To subject a person to an investigatory stop and detention, however, the

police must have a reasonable, articulable suspicion of conduct which violates

the law. State v. Bernokeits, 423 N.J. Super. 365, 371-72 (App. Div. 2011).

"The United States Supreme Court has defined reasonable suspicion as 'a

particularized and objective basis for suspecting the person stopped of criminal

activity.'" State v. Stovall, 170 N.J. 346, 356 (2002) (quoting Ornelas v. United

States, 517 U.S. 690, 696 (1996)). The reasonable suspicion standard is far

lower than probable cause, ibid., and is determined by objective "cumulative

factors in a totality of the circumstances analysis[.]" State v. Elders, 192 N.J.

224, 250 (2007). Therefore, a police officer may conduct an investigatory stop

if, based on the totality of the circumstances, there is reasonable "suspicion to

believe an individual has just engaged in, or is about to engage in, criminal

activity." State v. Maryland, 167 N.J. 471, 487 (2001) (citing Terry, 392 U.S.

at 21).

      Defendant argues the judge erred because Bracht lacked reasonable

suspicion to follow him into the restroom and peer at him from beneath the


                                                                           A-5708-18
                                        8
bathroom stall door, and later stop and search defendant at the vehicle.

Defendant asserts he had an expectation of privacy in the bathroom stall.

      In State v. Boynton, we held:

                  It is generally accepted that individuals are due
            some degree of privacy in a public rest room. Due to
            the nature of the events that take place there, this
            finding is axiomatic. However, the design and use of
            the rest room has an effect on the degree of privacy
            accorded. . . .

                  ....

                   The use of a stall in a public restroom affords a
            greater degree of privacy but not an absolute one.
            When a stall is equipped with a door, the general rule
            seems to be that individuals in the stall are accorded a
            reasonable expectation of privacy, unless they are
            engaged in illegal activity that is apparent to the casual
            observer who is rightfully in a common area of the rest
            room. E.g., United States v. White, 890 F.2d 1012 (8th
            Cir. 1989), (no reasonable expectation of privacy for
            illegal activity that could be viewed under the stall
            door)[,] cert. denied, 497 U.S. 1010 (1990) . . . .

            [297 N.J. Super. 382, 388-89 (App. Div. 1997)
            (citations omitted).]

      In Boynton, we adopted factors developed by the Washington Court of

Appeals which we found "instructive" to discern the level of privacy accorded

to a public restroom, namely,

            (1) society's belief that certain areas are ordinarily
            understood to afford personal privacy; (2) the character

                                                                            A-5708-18
                                        9
            of the area in which the claimed privacy interest is
            asserted; (3) the way in which the area is used; and (4)
            the method, means, or manner by which the government
            agents intrude in the area.

            [Id. at 390-91 (quoting State v. Berber, 740 P.2d 863
            (Wash. Ct. App. 1987)).]

      Pursuant to these principles and our limited scope of review of a trial

court's factual findings, we affirm substantially for the reasons expressed in

Judge Flynn's thorough opinion. We add the following comments.

      At the outset, we note Bracht was lawfully in the restroom. Pursuant to

Boynton, once defendant entered the restroom stall, we have little doubt he had

an expectation of privacy. However, the expectation that defendant would

utilize the stall for toileting, changing his clothes, or some other personal reason

did not credibly extend to engaging in an illegal drug transaction, including the

passing of a baggie of heroin from one stall to another. Bracht gave credible

testimony explaining how he observed the transaction by peering over his

shoulder without leaving the urinal or peering under the stall in a manner one

might consider objectively intrusive.

      Therefore, Bracht's observations provided ample reasonable suspicion to

stop and search defendant in the parking lot.         The judge's findings were

supported by the sufficient, credible evidence in the record.


                                                                              A-5708-18
                                        10
Affirmed.




                 A-5708-18
            11